Citation Nr: 0511544	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-18 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the right 1st toe, with 2nd toe involvement, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left foot 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the right 1st toe, with 2nd toe 
involvement.

3.  Entitlement to service connection for a left leg 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the right 1st toe, with 2nd toe 
involvement.

4.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the right 1st toe, with 2nd toe 
involvement.

5.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected residuals of a 
fracture of the right 1st toe, with 2nd toe involvement.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2003, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issue of entitlement to service connection for a back 
disability, claimed as secondary to service-connected 
residuals of a fracture of the right 1st toe, with 2nd toe 
involvement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the claims decided herein has been obtained by the RO, and 
the veteran was provided all necessary notice on these 
claims.

2.  The veteran's right 1st and 2nd toe disability is 
manifested by pain on motion and slight limitation of motion 
of the 1st toe.

3.  The medical evidence does not establish malunion or 
nonunion of the tarsal or metatarsal bones, does not 
establish that the veteran suffers from claw foot, and does 
not indicate disability that rises to the level of a 
moderately severe foot disability based on residuals of a 
fractured right 1st toe with 2nd toe involvement.

4.  A left foot disability was not present in service, and is 
not shown to be related to service or related to a service-
connected disability.

5.  A left leg disability was not present in service, and is 
not shown to be related to service or related to a service-
connected disability.

6.  A bilateral knee disability was not present in service, 
and is not shown to be related to service or related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's residuals of a fracture of the 
right 1st toe, with 2nd toe involvement, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5284 (2004).

2.  A left foot disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

3.  A left leg disability was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

4.  A bilateral knee disability was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Statement of the Case (SOC) dated in October 2002 and the 
Supplemental Statement of the Case (SSOC) dated in November 
2004, advised the veteran of the laws and regulations 
pertaining to his claim.  These documents informed the 
veteran of the evidence of record and explained the reasons 
and bases for denial.  The veteran was specifically informed 
that his claims for service connection for a left foot, left 
leg, and a bilateral knee disability, claimed as secondary to 
residuals of a right 1st toe fracture, with 2nd toe 
involvement were being denied because the evidence did not 
show that those disability were related to service or were 
related to a service-connected disability.  The veteran was 
also specifically informed that his claim seeking an 
increased rating for his right toe disability was being 
denied because the medical evidence did not establish that 
his disability met the criteria for a higher rating.  The SOC 
and SSOC made it clear to the veteran that in order to 
prevail on his claims, he needed to present evidence that his 
disabilities were linked to service or to a service-connected 
disability, or that his right toe disability met the criteria 
for a higher rating.  The RO sent letters dated in December 
2001 and February 2004 that informed the veteran about the 
VCAA and that told the veteran what evidence the RO would 
obtain and what he needed to do.  These letters asked the 
veteran to provide any evidence he had.  

The RO obtained VA treatment records and private treatment 
records.  The veteran has not indicated that there is any 
other evidence available.  In response to his testimony, the 
veteran was asked by VA in a February 2004 letter to complete 
releases authorizing VA to request his treatment records from 
various private health care providers.  He did not do so.  
Rather, he submitted selected treatment records himself.  To 
the extent he has received relevant health care, the records 
of which are not currently in the file, VA satisfied its duty 
by asking him to provide the necessary releases.  Since he 
did not, there is nothing further that can be done in this 
respect.

The RO provided the veteran appropriate VA examination in 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
right 1st or 2nd toe disabilities since he was last examined.  
The veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which 
records are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The Board notes the veteran's 
representative has asked that the claim for an increase be 
remanded for a new examination, arguing that the VA 
examination is not current enough.  However, the duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2002 VA 
examination report is thorough and is supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
two-and-a-half-year-old examination in this case is adequate 
upon which to base a decision. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in December 2001, which was 
prior to the March 2002 rating decision denying the veteran's 
claim.  Therefore, VA has complied with the requirements of 
Pelegrini with respect to the timing of the initial VCAA 
notice.

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2004).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Diagnostic Code 5284 provides a 10 percent rating for 
moderate foot injuries, a 20 percent rating for moderately 
severe injuries, and a 30 percent rating for severe foot 
injuries.  38 C.F.R. § 4.71a, DC 5284 (2004).  The terms 
"moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.  Terminology such as "moderate" and "severe" used 
by VA examiners and others, although an element of evidence 
to be considered by the Board, are not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Here, there is no indication of a foot disability that is 
even moderately severe due to residuals of a fractured right 
1st toe.  The VA treatment notes indicate that the veteran 
has complained of pain in his toes and of difficulty walking 
and wearing some kinds of shoes.  The treatment notes also 
reveal that the veteran has a minimal reduction in the range 
of motion in his right toes.  X-rays of the right toes show 
mild arthritis.  

The veteran underwent a VA examination in February 2002.  On 
examination of his feet, there was no sign of any abnormal 
weight bearing, callosities, breakdown, or unusual shoe wear 
pattern.  The examiner noted that the veteran did not require 
any assistive device for walking.  There was no sign of 
inflammation, deformity, or osteomyelitis.  The examination 
of the feet did not reveal any sign of painful motion, edema, 
instability, or tenderness.  The veteran had a normal posture 
and gait.  There was no apparent limitation with respect to 
standing or walking.  The examiner noted no residuals of a 
fractured right 1st toe with 2nd toe involvement.

The veteran underwent a second VA examination in September 
2002 with similar complaints.  The examiner noted a slightly 
reduced range of motion of the right big toe.  The diagnosis 
was degenerative joint disease of the 1st and 2nd toes of the 
right foot with mild functional loss secondary to pain.

Based on the above, the Board finds that the criteria for a 
disability rating in excess of 10 percent for residuals of a 
fractured right 1st toe are not met.  38 C.F.R. § 4.71a, DC 
8284 (2004).  The veteran has only mild arthritis and minimal 
limitation of motion.  There is no need for assistive 
devices, no tenderness, and no indication of loss of function 
other than mild secondary to pain.

There are no other diagnostic codes applicable.  There is no 
indication of claw foot, and therefore DC 5282 does not 
apply.  38 C.F.R. § 4.71a, DC 5282 (2004).  There is no 
indication of malunion or nonunion of the tarsal or 
metatarsal bones and therefore DC 5283 does not apply.  
38 C.F.R. § 4.71a, DC 5283 (2004).  The Board notes that the 
veteran testified he has leg cramps, implying these are part 
and parcel of the service-connected disability.  Although the 
medical records do show complaints of leg cramps, no medical 
professional has ever hinted these are due to the service-
connected injury, and therefore cannot be considered in 
determining whether a higher rating is warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right 1st and 2nd toes.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the veteran has complained of 
pain in the toe and difficulty walking and with other 
activities, but the VA examination report indicates only a 
mild limitation of function due to pain.  There is no 
indication of weakness, incoordination, tenderness, or 
significant limitation of function as residuals of a 
fractured right 1st toe with 2nd toe involvement.  Therefore, 
Board finds that the pain and loss of function does not more 
closely approximate the criteria for a 20 percent rating.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2004), DeLuca, 8 Vet. App. 
202.  Although the Board has considered the veteran's 
complaints of pain, these complaints, in and of themselves, 
are not sufficient to grant a higher rating in light of the 
objective findings.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating greater than 10 percent for the 
veteran's residuals of a fractured right 1st toe with 2nd toe 
involvement.

III.  Entitlement to service connection for a left foot, left 
leg, and bilateral knee disability, claimed as secondary to 
residuals of a fractured right 1st toe with 2nd toe 
involvement

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of a left foot, left leg, or bilateral knee 
disability.  There is no indication of any complaints 
regarding the veteran's left foot, left leg, or his knees.  
The medical evidence of record does not suggest any direct 
link to service for any of these disabilities.  Therefore, 
direct service connection is not warranted for a left foot, 
left leg, or bilateral knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

The veteran has not asserted that his left foot, left leg, 
and bilateral knee disabilities are related directly to 
service, but has claimed that these disabilities should be 
service connected because they are secondary to his residuals 
of a fractured right 1st toe, with 2nd toe involvement, which 
is service-connected.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).


The veteran underwent a VA examination in September 2002.  
The veteran complained of pain in his left foot, left leg, 
and both knees.  The veteran stated that there were types of 
shoes he was unable to wear.  The examination revealed the 
veteran was walking without assistive devices and had good 
posture.  There was no evidence of gross deformities of the 
lower extremities, no erythema, no edema.  The legs and knees 
were nontender.  Range of motion of the feet was normal.  
Examination of the knees showed a bilateral range of motion 
from 0 to 110 degrees with no effusion, and no pain on 
palpation of the knees.  The examiner offered her opinion 
that it was not likely that the veteran's left foot, left 
leg, and bilateral knee problems were related to the service-
connected residuals of the fracture of the right 1st toe.  
The examiner based her opinion on the veteran's normal gait 
and being able to walk without assistive devices.  
Additionally, the examiner based her opinion on the fact that 
no orthopedic shoes were worn, and the veteran had not 
consistently sought treatment for these disabilities.  
Lastly, the veteran's right foot has a normal appearance and 
the examiner opined that this also suggested that the 
disability was not sufficiently impairing to have caused a 
left foot, left leg, or bilateral knee disability.

The VA treatment records and private medical records do not 
indicate any evidence of a link between the right toe 
disability and the veteran's left foot, left leg, or 
bilateral knee disabilities.  The veteran testified that he 
had been told there was such a link, but the medical records 
do not support such a finding, and the VA examiner's opinion 
is contrary.

Based on the above, the Board finds that entitlement to 
service connection for a left foot, left leg, and bilateral 
knee disabilities secondary to the residuals of the fracture 
of the right 1st toe, with 2nd toe involvement, is not 
warranted.  The Board notes the VA examiner's opinion that 
the veteran's left foot, left leg, and bilateral knee 
disabilities are not likely related to the right toe 
disabilities.  The Board acknowledges that the veteran is of 
the opinion that he his left foot, left leg, and bilateral 
knee disabilities are related to his service-connected right 
toe disability.  However, while the veteran is competent to 
describe symptoms, he is not a medical professional, and is 
not competent to offer opinions as to the diagnosis or 
etiology of medical conditions.  See, Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Service connection is not warranted 
for a left foot, left leg, or bilateral knee disability, 
claimed as secondary to residuals of a fractured right 1st 
toe, with 2nd toe involvement.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2004).


ORDER

Entitlement to an increased evaluation for residuals of a 
fractured right 1st toe with 2nd toe involvement, currently 
rated as 10 percent disabling, is denied.

Entitlement to service connection for a left foot disability, 
claimed as secondary to the service-connected residuals of a 
fracture of the right 1st toe, with 2nd toe involvement, is 
denied.

Entitlement to service connection for a left leg disability, 
claimed as secondary to the service-connected residuals of a 
fracture of the right 1st toe, with 2nd toe involvement, is 
denied.

Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to the service-connected 
residuals of a fracture of the right 1st toe, with 2nd toe 
involvement, is denied.

REMAND

The Board finds that an additional examination for the 
veteran's back disability is required.  The RO requested an 
examination and an opinion as to whether the veteran had a 
back disability that was related to his right toe disability.  
The September 2002 examination report does not address this 
question and is therefore arguably inadequate.  Therefore, a 
new examination and opinion is required.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran suffers from a back 
disability, and if so, whether the 
disability was caused by or aggravated by 
his service-connected residuals of a 
fracture of the right 1st toe, with 2nd 
toe involvement.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder.  The 
examiner should specifically review the 
veteran's medical history and offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's back disability 
has been caused by or aggravated by his 
right toe disability.  A complete 
rationale for any opinion offered should 
be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for a back disability, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


